UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7102


BRANDON MICHAEL PICKENS,

                Petitioner - Appellant,

          v.

BRAD PERRITT,

                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.   Frank D. Whitney,
Chief District Judge. (1:13-cv-00277-FDW)


Submitted:   December 15, 2016            Decided:   December 20, 2016


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Brandon Michael Pickens, Appellant Pro Se.      Clarence Joe
DelForge, III, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Brandon       Michael      Pickens     seeks       to     appeal       the    district

court’s    order      denying     his    Fed.     R.     Civ.   P.     59(e)       and    60(b)

motions     for     reconsideration         of     the      district       court’s        order

denying relief on his 28 U.S.C. § 2254 (2012) petition.                                     The

order is not appealable unless a circuit justice or judge issues

a   certificate        of    appealability.            28     U.S.C.      § 2253(c)(1)(A)

(2012); Reid v. Angelone, 369 F.3d 363, 369 (4th Cir. 2004).

A certificate         of     appealability        will        not    issue       absent      “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                   When the district court denies

relief    on    the    merits,    a   prisoner         satisfies      this    standard       by

demonstrating         that     reasonable        jurists      would       find     that     the

district       court’s      assessment     of    the     constitutional            claims    is

debatable      or     wrong.     Slack     v.     McDaniel,         529   U.S.      473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                            Slack, 529 U.S.

at 484-85.

      We have independently reviewed the record and conclude that

Pickens has not made the requisite showing.                               Accordingly, we

deny a certificate of appealability, deny leave to proceed in

                                            2
forma pauperis, and dismiss the appeal.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                      DISMISSED




                                  3